Citation Nr: 9910732	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-51 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1996 rating decision by the Detroit, Michigan, 
(RO) of the Department of Veterans Affairs (VA) which 
continued a 10 percent rating for service-connected anxiety 
neurosis. The veteran's notice of disagreement was received 
in September 1996, a statement of the case was issued in 
September 1996, and a substantive appeal was received in 
October 1996.  By rating decision dated in May 1997, the 
rating was increased to 30 percent effective from April 30, 
1996.   

It appears from the record that on appeal the veteran, by 
asserting that he "cannot hold a job" or is unable to 
obtain or maintain gainful employment, has effectively raised 
the issues of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability and a claim for non-service-connected pension.  
These matters are hereby referred to the RO for appropriate 
action. 


FINDING OF FACT

The veteran's anxiety neurosis is manifested by no more than 
considerable social and industrial impairment and no more 
than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for a rating of 50 percent (but no 
higher) for anxiety neurosis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (1998), 4.132, Diagnostic Code 9400 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court of Appeals for 
Veterans Claims (the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that an allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  In this regard, the Board notes that, in the 
brief on appeal, the veteran's representative points out that 
a VA examination report dated April 17, 1998 referred to in 
the May 1998 supplemental statement of the case is not in the 
claims file.  However, in reviewing that supplemental 
statement of the case, the Board notes that although a VA 
examination dated April 17, 1998, was listed in the evidence 
section, under adjudicative actions an examination with a 
date of April 17, 1997, was referred to.  The claims file 
includes a VA examination report dated April 18, 1998, and 
the findings of that examination were discussed in the May 
1998 supplemental statement of the case.  There is no other 
reference in the claims file to an April 1998 VA examination, 
nor is there any documentation suggesting that such an 
examination was requested or scheduled for that time period.  
After reviewing these items of evidence, the Board concludes 
that the reference to an April 1998 VA examination report in 
the May 1998 supplemental statement of the case was simply a 
typographical error.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In April 1996, the veteran filed a claim for an increased 
rating.  His claim was denied by the RO and the present 
appeal ensued.  During the course of the appeal, the rating 
was increased from 10 percent to 30 percent effective from 
April 1996, but the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet.App. 35, 39 (1993).

The veteran's disability is rated under the provisions of 
Diagnostic Code 9400.  The Board notes that by regulatory 
amendment effective November 7, 1996, substantive changes 
were made to the schedular criteria for evaluating mental 
disorders, including anxiety disorders, as set forth in 
38 C.F.R. § 4.125 to 4.132 (redesignated as 38 C.F.R. 
§§ 4.125-4.130).  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The RO has evaluated the 
veteran's claim under both the old criteria and under the 
revised regulations, and the Board will also consider his 
appeal under both criteria. 

Under the pre-November 7, 1996, criteria (hereinafter the 
"old" rating criteria), a 30 percent rating for PTSD is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  In a precedent opinion, dated November 9, 1993, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  The next higher rating of 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation is for application when the ability 
to establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Code is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  

Under the rating criteria effective November 7, 1996, 
(hereinafter the "new" rating criteria), a 30 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name. 

In considering the recent evidence of record, the Board finds 
that there is no basis for an increased rating for the 
veteran's service-connected anxiety neurosis, as the 
veteran's symptomatology is encompassed by the criteria for a 
30 percent rating. The most recent VA psychiatric examination 
in April 1997 indicated that the veteran was withdrawn and 
fretful, had a dysphoric, worried, and anhedonic affect or 
mood, and had dissociated thought productivity.  The veteran 
reported that he did not like to be around people and was 
distrustful and suspicious of them.  The Axis I diagnoses 
included generalized anxiety neurosis, with an Axis II 
diagnosis of paranoid avoidant personality traits.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 65. 

On VA examination in June 1996, the veteran was described as 
a "very nervous man."  The examiner commented that the 
veteran's appearance was remarkable by the rigid staring 
countenance of horror accompanied by surprising modulated and 
organized verbal responses.  He was also described as gently 
rocking with his arms stiff against his knees.  His clothing 
was reported to be clean and his grooming excellent.  He was 
normally oriented and could recall two of three words after 
five minutes.  The pertinent diagnosis was anxiety neurosis, 
moderately severe, with anorexia.  A Global Assessment of 
Functioning (GAF) score of 70 was reported.  

VA outpatient reports document continuing treatment in 1996 
and 1997.  These reports repeatedly describe the veteran as 
highly nervous and in constant motion, but relevant, 
coherent, oriented and with no thought disorder. 

The veteran underwent another VA psychiatric examination in 
April 1997.  Significant physical problems were noted as well 
as his continuing problems with anxiety.  Objective 
examination showed the veteran to be quite withdrawn and 
rather tremulous or fretful.  His legs were constantly 
shaking and was noted to wring his hands constantly.  He was 
reported to be grave in his facial countenance, smiling and 
serious throughout the interview.  Considerable lack of 
spontaneity and flow of conversation was noted.  Affect or 
mood was dysphoric, worried and anhedonic.  Thought 
productivity was disassociated and thought processes were not 
disorganized or disjointed.  With regard to cognitive 
functions, the veteran was reported to be alert, lucid and 
aware of his environment.  He was well oriented in all 
spheres.  Some difficulties in memory functioning were noted.  
He was capable of abstract thinking.  Very limited insight 
was noted, and a GAF score of 65 was reported.

Subsequent medical reports dated in 1997 and 1998 document 
continuing problems with anxiety as well as physical 
problems.  A November 1997 medical report includes a 
reference to "major depression-severe generalized anxiety." 

After weighing the evidence of record and resolving all 
reasonable doubt in the veteran's favor, the Board believes 
that the disability picture presented more nearly 
approximates the criteria for a 50 percent rating under the 
old rating criteria.  The Board observes that there have been 
reported GAF scores of 65 and 70.  In this regard, the GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  Richard v. Brown,  9 
Vet. App. 266 (1996).  A 61 to 70 GAF score indicates some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and has 
some meaningful personal relationships.  Based on the 
reported scores of 65-70, it would appear that the current 30 
percent rating for definite social and industrial impairment 
is appropriate.

However, the clinical findings consistently reported by 
trained medical examiners show a high degree of anxiety 
symptomatology which is manifested by visible shaking and 
nervous movement.  Further, the veteran's reported outward 
appearance as to expressions and mood appear to be 
significant.  The Board is of the opinion that the reported 
GAF scores are not determinative in themselves and that the 
overall disability picture more nearly approximates 
considerable social and industrial impairment so as to 
warrant a 50 percent rating under the old criteria.  38 
C.F.R. § 4.7.

However, the preponderance of the evidence is against a 
finding that a rating in excess of 50 percent is warranted 
under either the old or the new rating criteria.  While the 
symptomatology associated with his service-connected 
psychiatric disability are significant, the evidence does not 
show that such symptoms result in severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people or severe impairment in the ability 
to obtain or retain employment.  The November 1997 medical 
reference to severe generalized anxiety is itself not 
determinative in view of the lack of clinical findings 
supporting severe industrial and social impairment.  In this 
regard, it appears that he was employed until 1996, but is 
now unemployed due to a heart problem.  While he has 
indicated that he does not like being around people, it 
appears that he does have some contact with his father, 
mother, children and ex-spouse to some degree.  Further, it 
appears that he is regularly seeing medical care providers.  
The Board is simply unable to find that the evidence as a 
whole supports a finding of severe impairment under the old 
criteria.

The Board is also unable to find that a rating in excess of 
50 percent is warranted under the new rating criteria.  There 
is no indication of such occupational and social impairment 
due to the symptoms listed under Diagnostic Code 9400 to 
warrant the next higher rating of 70 percent.  For example, 
there is no persuasive evidence of suicidal ideation, 
obsessional rituals, illogical, obscure of irrelevant speech, 
near continuous panic or depression.  His persona appearance 
and hygiene is reported to be good and the record does not 
show impaired impulse control.   

In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit a more favorable 
determination than granted in this decision. 


ORDER

Entitlement to a rating of 50 percent for anxiety neurosis is 
warranted.  To this extent, the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

